    Case: 1:17-cv-01171 Document #: 59 Filed: 02/18/19 Page 1 of 10 PageID #:551




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


 Flava Works, Inc.,                         )
                                            )
                  Plaintiffs,               )
                                            )
              v.                            )
                                            )
 Marques Rondale Gunter                     )
 d/b/a myVidster.com, SalsaIndy, LLC, d/b/a )                   Case No. 1:17-cv-01171
 myVidster.com,                             )
                                            )
                  Defendants.


  DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT

       Marques Rondale Gunter and SalsaIndy, LLC both d/b/a myVidster (“myVidster”) through

counsel, Neal, Gerber & Eisenberg, submit the following Reply in support of their Motion for

Summary Judgment.

                                        INTRODUCTION

       Plaintiff’s Opposition brief confirms that Defendants are entitled to summary judgment.

Plaintiff’s “argument” merely restates the bare allegations of its Complaint. This is not surprising,

as Plaintiff has taken no action in these proceedings to develop or support its case beyond its initial

allegations. Indeed, Plaintiff can point to only two types of purported evidence: (i) an affidavit by

its principal that again merely restates the allegations of its Complaint, without any additional

support; and (ii) DMCA notices allegedly sent to myVidster, which list usernames and links to

allegedly infringing videos, but provide no other context or facts. Such a paltry showing –

especially in light of Plaintiff’s failure to participate in its own case – cannot provide a sufficient

basis for a reasonable jury to find that Defendants breached the parties’ Agreement in any of the

ways Plaintiff alleges. Moreover, Plaintiff admits that it has submitted no evidence whatsoever
     Case: 1:17-cv-01171 Document #: 59 Filed: 02/18/19 Page 2 of 10 PageID #:551




with respect to its purported damages. If that is all Plaintiff can offer after dragging these

proceedings out for two years, it is time to put an end to Plaintiff’s charade.

                                           ARGUMENT

I.       Plaintiff Hast Failed to Offer Sufficient Evidence to Survive Summary Judgment.

         To defeat summary judgment, a plaintiff must come forward with specific facts

demonstrating that there is a genuine issue for trial, and must show that there is evidence upon

which a jury could reasonably find in its favor. Chelios v. Heavener, 520 F.3d 678, 685 (7th Cir.

2008).

         Plaintiff, in its Opposition, relies almost exclusively on its principal’s affidavit (the

“Affidavit”) to support its claims for breach of contract. While the Seventh Circuit rejects the

notion that a self-serving affidavit can never be sufficient to thwart summary judgment, it

nonetheless recognizes that, if an affidavit “does not provide sufficient evidence to allow a trier of

fact to find [in favor of plaintiff]” and “the insufficiency of [the affidavit] is compounded by the

record,” the affidavit is not sufficient to survive summary judgment. Whitaker v. Wis. Dep’t of

Health Servs., 849 F.3d 681, 686 (7th Cir. 2017). Here, the Affidavit merely repeats – almost word-

for-word – the unsupported allegations of the Complaint. The Affidavit sets forth no evidence

whatsoever beyond the fact that Mr. Bleicher has made certain claims. The insufficiency of the

Affidavit is underscored by the record, which – despite ample time for Plaintiff to gather and

present evidence – consists only of the Affidavit itself and Plaintiff’s 39 DMCA notices.

         Plaintiff also points the Court generally to the more than 200 pages of DMCA notices

without identifying specific evidence within the documents that purportedly supports Plaintiff’s

claims. That is because the documents do not provide such evidence. Nonetheless, Plaintiff

apparently expects the Court to go in search of a basis on which to deny summary judgment. See



                                                  2
      Case: 1:17-cv-01171 Document #: 59 Filed: 02/18/19 Page 3 of 10 PageID #:551




Rice v. Ind. State Police, 149 F. Supp. 2d 573, (S.D. Ind. 2001) (“It is not the court’s job to scour

the record to find evidence to support a party’s assertion” because “Judges are not like pigs,

hunting for truffles buried in briefs.” (quoting U.S. v. Dunkel, 927 F.2d 955, 956 (7th Cir. 1991)).

        Plaintiff’s meager evidentiary showing is woefully inadequate to defeat summary

judgment. There is simply no way a reasonable trier of fact could find in Plaintiff’s favor based on

the record in this case.

II.     Plaintiff Cannot Create A Genuine Issue of Fact
        on the Essential Elements of Breach and Damages.

        Specifically, Plaintiff falls far short of establishing a genuine issue of material fact with

respect to both breach of contract and damages. See Avila v. CitiMortgage, Inc., 801 F.3d 777, 786

(7th Cir. 2015) (to survive summary judgment, a plaintiff must point to evidence that shows breach

by defendant and resultant injury to the plaintiff). Defendants will briefly address the failure of

each of Plaintiff’s claims below.

        A.      Plaintiff Points to No Evidence Showing Breach of Paragraph One.

        It is undisputed that Paragraph 1 of the Settlement Agreement provides, in relevant part,

that myVidster would provide Plaintiffs with a tool to “directly remove links to infringing content

appearing on the website.” SOF ¶ 2. Plaintiff argues that myVidster breached Paragraph 1 because

myVidster’s link removal tool “removes links over a day after identification.” Pl. Opp. at p. 8. As

discussed in Defendants’ original brief, Plaintiff thus seeks to expand the contract provision in

question to require Defendants to supply a tool that enables Plaintiff to remove links

instantaneously, despite any contractual language that imposes this requirement.

        Even if this were the contractual requirement (and it is not), the only evidence that Plaintiff

identifies to support that links are not removed until a day after submission is its 39 DMCA notices

generally. SOF ¶ 3. These notices, however, merely show links to its videos on the myVidster


                                                  3
    Case: 1:17-cv-01171 Document #: 59 Filed: 02/18/19 Page 4 of 10 PageID #:551




website. Plaintiff does not point to a single link that was reported along with evidence showing

that the video at issue thereafter remained on the myVidster website for any particular length of

time, let alone “over a day.” There is accordingly no evidence upon which a reasonable jury could

find Defendants breached Paragraph 1 of the Settlement Agreement even if the agreement required

instantaneous removal, which it does not.

       B.      Plaintiff Points to No Evidence Showing Breach of Paragraph Two.

       The parties agree that Paragraph 2 of the Settlement Agreement requires myVidster to

disable an individual user’s account and any infringing content posted by that user only if three

criteria were met: (1) Plaintiff was required to provide the username of the person who posted the

allegedly infringing Flava video content; (2) that user had to be the Original Poster of the allegedly

infringing Flava content; and (3) Plaintiff was required to provide the Original Poster’s username

to myVidster on three separate occasions, or at least three times. SOF ¶ 7-8.

       Plaintiff, however, has not established it can prevail on this claim for two reasons: first,

there is insufficient evidence to show that Plaintiff performed under Paragraph 2, thus triggering

Defendants’ removal obligations; and second, Plaintiff points to no evidence showing that

Defendants failed to disable an Original Poster’s account and infringing links when required.

       With regard to Plaintiff’s performance, Plaintiff points the Court to its 39 DMCA notices

and the Affidavit, which states broadly that Plaintiff sent “notices in accordance with paragraph

two (2) of the Settlement Agreement.” (Pl. Aff. at ¶ 6.) In other words, Plaintiff expects the Court

to scour over 200 pages of DMCA notices to locate evidence that Plaintiff met the three prongs

above. Even if the Court were to do so, it would be impossible to determine if Plaintiff performed

based on the evidence put forth. Even assuming Plaintiff reported certain usernames three times,

there is no evidence showing that these users were “Original Posters” to satisfy prong two.



                                                  4
    Case: 1:17-cv-01171 Document #: 59 Filed: 02/18/19 Page 5 of 10 PageID #:551




Accordingly, no reasonable jury could find that Plaintiff performed, thus triggering Defendants’

removal obligations.

       Even assuming Plaintiff had performed, no reasonable juror could find that Defendants

breached by failing to remove an infringing link or disable an account. Plaintiff has introduced no

evidence (i.e., screenshots of the myVidster website) showing that a reported link remained on

myVidster’s website after being reported. Plaintiff also does not point to a single username in its

DMCA notices that remained active after allegedly being reported three times. Plaintiff marshals

no evidence upon which a reasonable juror could find Defendants breached Paragraph 2, even if

this court accepts Plaintiff’s claim that it performed, which Plaintiff similarly has not established.

       C.      Plaintiff Points to No Evidence Showing Breach of Paragraph Four.

       Plaintiff likewise has produced no evidence upon which a reasonable juror could find that

myVidster breached Paragraph 4 of the Settlement Agreement, which required myVidster to install

a “Do Not Post” list within 30 days directing users not to link to Plaintiff’s videos. SOF ¶ 19.

Plaintiff admits it can point to no evidence showing Plaintiff was not included in the “Do Not Post”

within 30 days (SOF ¶ 21), and admits it can point to no evidence or correspondence between the

parties that even suggests myVidster failed to add Plaintiff to its “Do Not Post” in time. SOF ¶ 22.

In support its claim of breach, Plaintiff relies only on the naked allegations found in the Affidavit.

SOF ¶ 20.

       Moreover, even if Defendant had failed to include Plaintiff in its list after the Effective

Date, Plaintiff’s lack of any complaint to Defendant during the 60-day timeframe supports that,

even the alleged breach did occur, it would not have resulted in significant enough injury to entitle

Plaintiff to relief. Swick v. City of Chicago, 11 F.3d 85 (7th Cir. 1993) (recognizing the doctrine

of de minimis non curat lex, which means the “courts will not regard trifles.”).



                                                  5
    Case: 1:17-cv-01171 Document #: 59 Filed: 02/18/19 Page 6 of 10 PageID #:551




       D.      Plaintiff Points to No Evidence Showing Breach of Paragraph Six.

       Paragraph 6 provides that myVidster would place Plaintiff’s ad banner “on the adult

homepage of the myVidster.com website in the top right corner of the page” for a period of three

years, commencing within 30 days. SOF ¶ 23. Plaintiff alleges myVidster breached this provision

in three ways: (i) by not adding the Flava banner to the adult home page until a year after the

Settlement Agreement was signed; (ii) by reducing the size of the ad space on myVidster’s main

page after the Settlement Agreement was executed; and (iii) by making the Flava banner on the

adult home page not visible to pro users. Compl. ¶¶ 68-70. Here again, Plaintiff’s claims fail.

       With regard to ad size, Plaintiff admits it has no evidence to support its case: It admits it

has no evidence showing myVidster reduced the size of its ad space after the parties executed the

Settlement Agreement (SOF ¶ 28); it admits it has no evidence showing the ad sizes in question

(SOF ¶ 29); it admits it never reached out to myVidster concerning the ad size (SOF ¶ 30); and it

admits that myVidster never refused to change its ad size. Id.

       With regard to sections (i) and (iii) above, Plaintiff again relies only on the Affidavit and

fails to offer any documentary evidence that banner was not added for a year or that it was not

visible on myVidster’s home page to pro users. In addition, Plaintiff admits it never objected to

the alleged absence of a Flava banner on myVidster’s adult home page (SOF ¶ 26); it therefore

follows that even if this breach occurred, it was not material.

       E.      Plaintiff Points to No Evidence Showing Breach of Paragraph Seven.

       A reasonable juror could not find that myVidster is in breach of Paragraph 7, which the

parties agree requires myVidster to display Plaintiff’s banner advertisement below a video when

the video’s title and/or description includes a keyword supplied by Plaintiff. SOF ¶ 33. Consistent

with Plaintiff’s inability to point this Court to any specific evidence showing breach, Plaintiff again



                                                  6
    Case: 1:17-cv-01171 Document #: 59 Filed: 02/18/19 Page 7 of 10 PageID #:551




offers no evidence to show its banner failed to display when one of its keywords was found in a

video’s title or description. See Pl. Opp. at p. 9. Instead, Plaintiff contends that the Settlement

Agreement requires its banner to display even where a user commits an error in typing or spelling

the keyword. Pl. Opp. at p. 9. In other words, myVidster is not just required to display the banner

where a keyword match is detected, but also whenever any keyword variation (of millions

possible) occurs. Such a requirement is plainly not written into the agreement, and Plaintiff

advances no factual basis or theory as to why such a requirement should reasonably be read into

the contract. No reasonable juror could find that Defendants are in breach of the agreement—its

terms are unambiguous. See SOF ¶ 33.

       Nevertheless, even if the agreement did require Defendants’ tool to recognize variations of

keywords, it is undisputed that it was Plaintiff’s obligation to supply such variations by

supplementing its keyword list, which included spelling variations for some keywords, but not

others. See SOF ¶ 33. Accordingly, Defendants’ tool was only to display a Flava banner when a

keyword matched those provided by Plaintiff, and Plaintiff does not point to a single instance

where this did not occur.

       F.      Plaintiff Has Still Not Established Damages, an Essential Element of Its Claim.

       In addition to Plaintiff’s complete failure to point to factual or documentary evidence

supporting any of the various allegations underlying its breach of contract claim, Plaintiff’s claim

also fails as a matter of law because Plaintiff provides no evidence to support its purported damages

– an essential element of its claim. See Massey v. Johnson, 457 F.3d 711, 716 (7th Cir. 2006)

(citing Celotex, 477 U.S. at 322-23)).

       Rather, Plaintiff merely argues that it has “properly alleged damages in its Complaint” and

points to its Affidavit and interrogatory response, which states:



                                                 7
    Case: 1:17-cv-01171 Document #: 59 Filed: 02/18/19 Page 8 of 10 PageID #:551




        “As a direct and proximate result of Defendants’ breaches of the Settlement
        Agreement, Plaintiff has incurred actual damages relating to the loss of revenue
        cause by: (a) the continued posting of Plaintiff’s protected works on the
        myvidster.com website; (b) the failure to display and/or properly display
        advertisements on the myvister.com website; and (c) the impaired reputation of
        Plaintiff caused by the continued dilution of its protected works”

(See Pl. Opp. at p. 9; see also Pl. Aff. at ¶ 15.)

        Plaintiff’s response does little more than assert its theory of damages, not its actual,

calculated damages. Plaintiff also admits that it made no disclosure of damages in its initial

disclosures (SOF ¶ 36); and that it submitted no documents bearing on its alleged lost revenue

(SOF ¶ 38). Thus, the record contains no evidence whatsoever for a jury to find that Plaintiff has

suffered any calculable damages and, as such, Plaintiff’s breach of contract claim fails as a matter

of both fact and law. TAS Distributing Co., Inc. v. Cummins Engine Co., Inc., 491 F.3d 625, 631

(7th Cir. 2001) (merely showing breach without actual, calculable damages does not suffice to

state a breach of contract claim).

                                           CONCLUSION

        After two years and ample opportunity, Plaintiff has utterly failed to produce any credible

evidence to support its claims, let alone to identify sufficient specific evidence as required to defeat

summary judgment. This is not surprising, given that Plaintiff made no effort to participate in its

own case. Plaintiff now attempts to survive summary judgment based on nothing more than a last-

minute affidavit merely repeating the allegations of the Complaint and a general reference to a

small number of documents that show nothing with respect to breach or damages. To allow

Plaintiff to maintain this proceeding based on a woefully inadequate record, and in spite of

Plaintiff’s conduct, would be contrary to the purpose of summary judgment. Defendants’ motion

should therefore be granted.




                                                     8
  Case: 1:17-cv-01171 Document #: 59 Filed: 02/18/19 Page 9 of 10 PageID #:551




Dated: February 18, 2019               Respectfully submitted,

                                       /s/ ___Andrew S. Fraker_________
                                       One of the Attorneys for Defendants

                                       Gregory J. Leighton
                                       Andrew S. Fraker
                                       Kara C. Smith
                                       NEAL, GERBER & EISENBERG LLP
                                       Two North LaSalle Street, Suite 1700
                                       Chicago, IL 60602-3801
                                       (312) 269-8000
                                       gleighton@nge.com
                                       afraker@nge.com
                                       ksmith@nge.com




                                       9
    Case: 1:17-cv-01171 Document #: 59 Filed: 02/18/19 Page 10 of 10 PageID #:551




                              CERTIFICATE OF SERVICE

              I, Andrew S. Fraker, an attorney, state that I served a copy of the foregoing

Defendants’ Memorandum of Law in Support of Motion for Summary Judgement upon:


                   Adam S. Tracy
                   The Tracy Firm Ltd.
                   141 W. Jackson Blvd.
                   Chicago, Illinois 60604



by the ECF system on February 18, 2019.



                                                       /s/    Andrew S. Fraker
                                                              Andrew S. Fraker




28930878.3




                                             10
